Citation Nr: 1110466	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel












INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the VA Pension Management Center at the RO in St. Paul, Minnesota.


FINDING OF FACT

The appellant has had no service as an individual or as a member of a group considered to have performed active military service.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he had military service during the Vietnam War in Cambodia as a volunteer in the service of the United States Armed Forces so as to warrant entitlement to nonservice-connected pension benefits.  He indicates that he is disabled due to aging.  Essentially, he seeks sufficient United States veteran status so as to warrant entitlement to VA nonservice-connected pension.

Generally, for pension claims filed after 1978, in order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that a claimant served 90 days or more during a period of war; or for a period of 90 consecutive days or more and such period of service began or ended during a period of war; or served in active military service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war; or that the appellant was discharged or released from wartime service for a disability adjudged service connected (without applying presumptive provisions of law), or at the time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  See 38 C.F.R. § 3.3(a)(3) (2010).

Here, the appellant does not allege that he was made a member of the United States Armed Forces in the conventional sense, defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  See 38 C.F.R. § 3.1(a) (2010).  Instead, he asserts that he was a member of Cambodian Regiment 299 that volunteered alongside Special Forces units of the United States Army for operations in Cambodia during the Vietnam War.  The appellant maintains that such service was akin to serving in the United States Army and that he should be eligible for benefits such as the claimed pension similar to recognized Filipino veterans who served during World War II.  He has submitted an account of his service, summarizing the locations where he served.  The appellant has also submitted a copy of a Presidential Unit Citation signed by President Gerald Ford, recognizing the actions of the Studies and Operations Group of the United States Military Assistance Command, Vietnam.  

The regulations identify specific individuals and groups that are considered to have performed active military service.  See 38 C.F.R. § 3.7 (2010).  The appellant's alleged service is not among the groups identified as having performed active military service.  Furthermore, the appellant has submitted January and February 2009 statements from the United Cambodian Community, Inc.  These statements indicate that the group seeks recognition for Cambodian veterans in the same manner that Filipino veterans do for service during World War II.  See id.  These statements indicate an awareness that the appellant's service is not qualifying under current law.  

In this case, the Board finds that the appellant has had no service as an individual or as a member of a group considered to have performed active military service.  Thus, the criteria for basic eligibility for nonservice-connected pension benefits have not been met.  See 38 C.F.R. § 3.3(a)(3).  Despite the appellant's contentions, the Board is bound by the applicable statutes and regulations concerning who is eligible for pension benefits.  Where, as here, the facts are not in dispute and the law is dispositive, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  The VCAA sets forth the VA's duties to notify and assist claimants regarding their claims.  However, in cases such as this one, when entitlement to the benefit claimed cannot be established as a matter of law with respect to undisputed facts, no duty to provide notice or assistance arises.  See 38 C.F.R. §§ 3.159(b)(3)(ii), 3.159(d)(3) (2010).  The Board finds that the outcome of this case cannot be altered by any error in compliance with the duties to notify or assist; thus, any such error is harmless. 


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


